Title: From Thomas Jefferson to William Short, 22 January 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Jan. 22. 1789.

My last to you was of the 8th December, since which I have received your favors of Nov. 29. and Dec. 23. I have not received  a single article of news from America since my last, except a letter from Dr. Franklin which makes known to me his health. I presume he is now retired from all public business as his term of 3. years for the presidency is expired.The affairs of this kingdom go on well. The determination of the council to give to the tiers etat a representation equal to that of the privileged classes is opposed bitterly by the clergy and antient nobles, secretly by the parliament; but has in it’s favor the body of the nation, the younger part of the noblesse and the handsome young women. The letters of convocation are not yet out. It is still presumed the meeting of the states will be at Versailles in the month of April, and that the court will go to St. Cloud during their session. Before April it is hoped a majority of the Nobles will have arranged themselves on the side of the tiers etat, so as to determine favorably for them the first great question they will have to determine, whether the states shall vote by orders or by persons. Mr. Neckar’s report to the king contains 1. a renunciation of his power of taxing 2. an acknolegement that the states are to appropriate as well as levy money: 3. the responsibility of ministers. 4. that the states shall meet periodically: 5. that letters de cachet shall be laid under legal restraint; 6. that the press shall be properly free: 7. that all this shall be fixed so solemnly that his successors shall not be at liberty to change it; and 8. there is a distant idea hinted as if the states would participate in the legislation. But this last seems not to have been ripe for declaring explicitly. Mr. Neckar has lately borrowed 25. millions, not from the Caisse d’escompte, but from the Actionnaires of the caisse d’escompte. I do not understand this. The loan of 1784. is at 12. loss, the caisse d’escompte at 3966. The lunacy of the king of England continues as furious as ever. The Prince of Wales will be sole regent, under limitations, viz not to create peers; not to fill up patent places but per interim; not to touch the king’s private revenue, or have any power over his person or servants, these being to be confided to the Queen. No bill however is yet passed or even brought in. The new administration it is said will be the D. of Portland, Fox, Sheridan, Burke, Ld. Malmesbury, Loughborough and Erskine attorney general. The Queen and Prince have bickered. There is zizanie between the D. of Portland, Fox, and Sheridan. The capture of Oczakow has raised the aspect of Russia. She is in great danger of losing Poland. The majority of the Nobles, supported by Prussia, is against the king. If Russia should make peace with the Turks, she may yet recover her ground in Poland and perhaps the two  empires turn their arms against Prussia. One of the Potoskis whom you knew, is to come Ambassador to this court. The degree of cold here has been extreme beyond all extremities ever known before. 18°. of Reaumur below freezing, this is about 8°. below zero of Farenheit, or 40° below freezing. It has occasioned a great deal of sickness. My family has had a large share of this. My eldest daughter had a fever of about a fortnight, the younger has had one of the nervous class two months, excepting out of it an intermission of some days. She has been in considerable danger; but for about five days past she is better, and without an accident, is now I hope out of danger. She is still very low, and her fever continues. Other symptoms favorable. My departure for America will not be till after the middle of April, but as soon after that as permission and a good vessel can be had. My letter of Nov. 21. which I hope you will have received, informed you I had got the edition of the Crusca which I desired. I spoke to Mr. Gautier about the failure of their letter of advice to Rome. He explained it and said it was remedied. Mr. and Mrs. Paradise are here. She speaks in good terms of you. I believe she will go to England in a few days leaving him here. This will be an experiment whether they can live asunder. Accept my best wishes for your health, entertainment, improvement and happiness, and assurances of the sincere esteem and attachment of Dear Sir your affectionate friend & servant,

Th: Jefferson


P.S. I send by this post Mr. Rutledge’s letters addressed to him poste restante à Rome.

